Me. Presiding Jvstioe Gary delivered the opinion of the Court. The abstract shows that articles of incorporation of the Montana Columbian Club were filed for record somewhere, June 20, 1893. It does not show where they were recorded, nor "when, nor what steps were first taken to organize such a corporation. Mothing in the abstract intimates the existence of any corporation before that date. The abstract shows that the declaration contained the “common counts” in assumpsit; we will assume that a count for work, labor and materials, and a count upon an account stated were among them. Some time in the spring-of 1893, and early enough to have the job completed by May 6th of that .year, the appellant directed the appellees to do the “ job ” of painting and decorating,, the price or value of which, with interest, is the sum here in controversy. We say with interest, and yet we only guess at that, for .the abstract tells nothing of the amount recovered. That the appellees earned $552.95 and have been paid nothing, is not disputed. In giving directions to have the work done, there was. no hint that the appellant represented anybody but himself, nor is there any hint in the evidence that there was then anybody whom he could have been the representative of. He was, therefore, himself responsible for the value, and that is not disputed. The defense is that afterward the corporation gave its note for that value, guaranteed by the appellant, and still later, that such note was surrendered for other paper, none of which was ever paid. The liability of the appellant therefore remains. Cheltenham Stone and Gravel Co. v. Gates Iron Works, 124 Ill. 623. This view of the case makes it unnecessary to discuss the many abstruse questions raised by the instructions, and argued in the briefs. The judgment is affirmed.